DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-11, 13-16, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the as-filed specification does not describe the junction box comprises a fourth surface as recited in claim 1.  Neither Fig. 5(a) or Fig. 7 of the as-filed specification depict the junction box comprising a fourth surface as recited in claim 1.  Dependent claims 5-11, 13-16, and 21-22 are rejected due to their dependence on claim 1.
Claims 1, 5-11, 13-16, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the as-filed specification does not describe the outer second directional portion passes the first surface or the second surface, and the inner second directional portion passes the first surface or the second surface and passes the fourth surface when viewed from the front of the solar cell module, as recited in claim 1.   Dependent claims 5-11, 13-16, and 21-22 are rejected due to their dependence on claim 1.
Claims 1, 5-11, 13-16, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 recites "the outer second directional portion passes the first surface or the second surface, and the inner second directional portion passes the first surface or the second surface and passes the fourth surface when viewed from the front of the solar cell module; however, the structure required to satisfy the term "passes" is unclear.  Whether the portions are required to simply run near the surface in order to satisfy the term "passes", or whether an intersection is required in order for the limitation "passes" to be satisfied, is unclear.   Dependent claims 5-11, 13-16, and 21-22 are rejected due to their dependence on claim 1.
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the as-filed specification does not describe the junction box attached only to the back member, as recited in line 2 of claim 22.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-11, 13, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2007/0056625).
	Regarding claim 1, Higuchi discloses a solar cell module comprising: a plurality of solar cells connected to each other by a plurality of conductive wirings in a first direction to form a plurality of cell strings (16 - [0060] L4), wherein the plurality of conductive wirings are arranged along the first direction (16 - [0060] L4; Fig. 6); a plurality of conducting wires, wherein the plurality of conducting wires are connected to the plurality of cell strings (15a-d; Fig. 7; [0067]); a front transparent member disposed on a front surface of the plurality of solar cells ([0043]); a back member disposed on a back surface of the plurality of solar cells ([0043]); sealing members disposed between the plurality of solar cells and the front transparent member and disposed between the plurality of solar cells and the back member ([0043] L6-9); a frame disposed to surround outer edge portions of the front transparent member, the sealing members, and the back member ([0042]); and a junction box configured to collect power generated from the each of the plurality of solar cell strings through the plurality of conducting wires and supply the collected power to outside (30 - [0066]), wherein the plurality of conducting wires include: an outer conducting wire connected to a first conductive wiring of the plurality of conductive wirings connected to a last solar cell of an outer most solar cell string of the plurality of solar cells strings (15a or 15d in Fig. 7; [0067]; note: the term "connected" does not require direct physical contact or the absence of intermediate structural components); and an inner conducting wire connected to a second conductive wiring of the plurality of conductive wirings connected to last solar cells of adjacent two inner solar cell strings of the plurality of cell strings adjacent to the outermost cell string (15b or 15c in Fig. 7; [0067]), wherein the outer conducting wire comprises an outer first directional portion extended in the first direction (shown in Fig. 7) and connected to the junction box ([0067]), and an outer second directional portion extended in a second direction crossing to the first direction and spaced apart from the last solar cell by a first gap (15a and 15d both have portions extending in two directions which are each perpendicular to the first direction as shown in Figures 7 and 12; both portions are spaced apart from the last solar cell as shown in Figures 7 and 12, respectively); wherein the inner conducting wire comprises an inner first directional portion extended in the first direction and connected to the junction box (15b and 15c both have portions extending in the first direction as shown in Fig. 7; note: the term "connected" does not require direct physical contact or the absence of intermediate structural components), and an inner second directional portion extended in the second direction and spaced apart from the last solar cells of adjacent two inner solar cell strings with a second gap smaller than the first gap (gaps formed by 15b and 15c in relation to gaps formed by 15a and 15d in Fig. 7), wherein the junction box, the outer conducting wire and the inner conducting wire are disposed between a projection area of the plurality of solar cells and the frame (15 and 30 in Fig. 12), and wherein the outer conducting wire is not overlapped with the inner conducting wire (15a and 15d in relation to 15b and 15c in Fig. 7).
	While Higuchi does disclose the connection leads 15 overlapping junction box 30 in Figure 12, Higuchi does not explicitly disclose wherein all parts of the outer first directional portion and all parts of the inner first directional portion are disposed to overlap the junction box, wherein the junction box is disposed to overlap with only a part of the outer second directional portion and only a part of the inner second directional portion.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the connection leads (15) of Higuchi such that all parts of the first directional portions of 15a-15d are disposed to overlap the junction box and wherein only a part of the second directional portions of 15a-15d overlap the junction box, because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.  Specifically, placing the junction box 30 in Figures 3 or 12 such that only a part of the second directional portions of 15 (15a-15d in Fig. 7) overlap the junction box 30 would require only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Higuchi further discloses a distance from the frame disposed at an upper portion of the solar cell module to the junction box is greater than a distance from the frame at a lower portion of the solar cell module to a last solar cell of each cell string (the distance from the right side of the frame in Figures 2 and 12; note: the terms "upper portion" and "lower portion" are dependent on the spatial orientation of the module, and are not defined by specific structural boundaries).  Additionally, Higuchi discloses the junction box is non-obstructive ([0012]), and Figures 3, 7, and 11 of Higuchi show the overlap claimed with regard to the junction box and the directional portions.  If the relative dimensions depicted in Figures 2 and 12 between the frame, junction box, and last solar cell of each solar cell string do not explicitly disclose the relative dimensions claimed, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the relative dimensions of the solar cell module of Higachi because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	While Higuchi does not explicitly disclose the distance from the frame disposed at the upper portion of the solar cell module to the junction box is greater than the second gap, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Higuchi further discloses the junction box comprises a first surface and a second surface extending in the first direction and facing each other, and a third surface and a fourth surface connecting the first surface and the second surface, respectively, and extending in the second direction and facing each other, and the third surface is disposed further up than the fourth surface (30 - Fig. 12), and wherein the outer second directional portion passes the first surface or the second surface, and the inner second directional portion passes the first surface or the second surface and passes the fourth surface when viewed from the front of the solar cell module (the outer and inner second directional portions "pass" all of the surfaces of box 30 in Fig. 12 of Higuchi.  The term "pass" does not require an intersection, but rather only requires the components to be nearby or adjacent to one another, and amounts to a broad limitation which is met by the structure depicted by Higuchi in Figure 12).
	Regarding claim 5, Higuchi discloses all the claim limitations as set forth 
above.  
While Higuchi does not explicitly disclose a difference between the first gap and the second gap is greater than a line width of the inner conducting wire, and is less than twice the line width of the inner conducting wire, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the wiring of Higuchi such that the difference between the first and the second gap is greater than a line width of the inner conducting wires, and is less than twice the line width of the inner conducting wires because the modification amounts to the rearranging of parts of an invention, and it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.  Additionally, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 6, Higuchi discloses all the claim limitations as set forth above.  Higuchi further discloses an outermost protruding length of the plurality of conductive wirings connecting an upper end in the second direction of the last solar cell of the outermost cell string and an upper end in the second direction of the outer conducting wire is longer than an inner protruding length of the plurality of conductive wirings connecting an upper end in the second direction of the last two solar cells of the two adjacent inner cell strings and an upper end in the second direction of the inner conducting wire (Fig. 7; note: the term "upper" is dependent on the spatial orientation of the module).
	Regarding claim 7, Higuchi discloses all the claim limitations as set forth above.  
	While Higuchi does disclose the outer protruding length is greater than the inner protruding length (shown in Fig. 7), Higuchi does not explicitly disclose the outermost protruding length is greater than 1.5 times the inner protruding length, and less than three times the inner protruding length.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the wiring of Higuchi such that the outermost protruding length is greater than 1.5 times the inner protruding length, and less than three times the inner protruding length because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Additionally, the modification amounts to the rearranging of parts of an invention, and it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 8, Higuchi discloses all the claim limitations as set forth above.  Higuchi further discloses a line width of each of the plurality of conducting wires is greater than a line width of each of the plurality of conductive wirings (widths of 15a-15d depicted in Fig. 7 compared to the widths of the conductive wirings connecting 11).  If the depiction of 15a-15d and the wirings connecting 11 in Figure 7 do not satisfy the limitation with regard to the respective line widths, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the line width of each of the plurality of conducting wires such that the line width is greater than that of each of the plurality of conducting wires because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Regarding claim 9, Higuchi discloses all the claim limitations as set forth above.  
	While Higuchi does not explicitly disclose a ratio of the line width of each of the plurality of conductive wirings to the line width of each of the plurality of conducting wires is 1:15 to 25, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the plurality of conductive wirings such that the ratio of the line width of each of the plurality of conductive wirings to the line width of each of the plurality of conducting wires is 1:15 to 25, because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Regarding claim 10, Higuchi discloses all the claim limitations as set forth above.  
	Higuchi does not explicitly disclose a ratio of a length of the outer first directional portion to a length of the outer second directional portion is 1:6 to 15, and wherein a ratio of a length of the inner first directional portion to a length of the inner second directional portion is 1:6 to 15.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the plurality of conductive wirings such that the ratio of the first directional portions to the second directional portions is 1:6 to 15, because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).   Additionally, the modification amounts to the rearranging of parts of an invention, and it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Regarding claim 11, Higuchi discloses all the claim limitations as set forth above.  Higuchi further discloses the back member is transparent ([0043]).
	Regarding claim 13, Higuchi discloses all the claim limitations as set forth above.  Higuchi further discloses the frame includes a first portion disposed to cover a front edge portion of the front transparent member (22a in Fig. 12); a second portion extending from an end of the first portion, and disposed to cover sides of the front transparent member, the sealing members, and the back member (side of 21 in Fig. 12); a third portion extending from the second portion, and disposed to cover a back edge of the back member (39 in Fig. 12; note: the terms “cover” and "extending from" do not require direct physical contact or the absence of intermediate components); and a fourth portion intersected with a width direction of the second portion from an end of the second portion, and extending in an inner direction of the solar cell module in parallel with the first portion and the third portion, wherein the fourth portion non-overlaps with the junction box (bottom portion of 20 in Fig. 2).  It is noted that it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70. 
	Regarding claim 16, Higuchi discloses all the claim limitations as set forth above.  While Higuchi does disclose the plurality of solar cells are spaced apart in the first direction in each cell string (shown in Figures 2, 6, and 7), Higuchi does not explicitly a gap of the plurality of solar cells in the first direction is less than the second gap, however, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Additionally, the modification amounts to the rearranging of parts of an invention, and it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Regarding claim 17, Higuchi discloses all the claim limitations as set forth above.  Higuchi further discloses a distance, when viewed from a front view, from the frame disposed at an upper portion of the solar cell module to the junction box is greater than the second gap (shown in Figures 2 and 7; note: the term "upper portion" is dependent on the spatial orientation of the module).  If the depiction in Figures 2 and 7 does not disclose a distance, when viewed from a front view, from the frame disposed at an upper portion of the solar cell module to the junction box is greater than the second gap, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Additionally, the modification amounts to the rearranging of parts of an invention, and it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Regarding claim 21, Higuchi discloses all the claim limitations as set forth above.  Higuchi further discloses the outer first directional portion is attached perpendicularly to the outer second directional portion at an outer connection portion located at one end of the outer second directional portion (15 in Fig. 12; 15a and 15d in Fig. 7), wherein the inner first directional portion is attached perpendicularly to the inner second directional portion at an inner connection portion located at one end of the inner second directional portion (15 in Fig. 12; 15b and 15c in Fig. 7), and wherein both the outer connection portion and the inner connection portion are disposed to overlap the junction box (connection portions disposed above 30 in Fig. 12).  Additionally, if the depiction of Figures 7 and 12 do not show the connection portions overlapping the junction box 30, the modification amounts to the rearranging of parts of an invention, and it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2007/0056625) as applied to claim 1 above, and further in view of Huang (US 8,722,450).
	Regarding claims 14 and 22, Higuchi discloses all the claim limitations as set forth above.
	While Higuchi does disclose the outer first directional portion and the inner first directional portion are connected to a terminal provided in the junction box (shown in Fig. 12), Higuchi does not explicitly disclose the outer first directional portion and the inner first directional portion penetrate the back member.
	Huang discloses a solar cell module and further discloses a conducting wire penetrating the back member and electrically connected to a junction box (C2/L24-27).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the conducting wires of Higuchi to the junction box by penetrating the back member, as disclosed by Huang, because the method amounts to a known method in the art for electrically connecting a conducting wire of a solar cell module to a junction box, and one of ordinary skill in the art would have a reasonable expectation of success when routing a conducting wire through a back member to electrically connect to a junction box based on the teaching of Huang.
	Modified Higuchi further discloses the junction box is attached only to the back member (Higuchi - [0081]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2007/0056625) as applied to claim 11 above, and further in view of Makita et al. (US 2003/0075211).
Regarding claim 15, Higuchi discloses all the claim limitations as set forth 
above.
	While Higuchi does disclose the front transparent member includes a glass material ([0043]), Higuchi does not explicitly disclose the back member includes a resin material.
	Makita discloses a solar cell module and further discloses the front member includes a glass material and the back member includes a resin material ([0088]).
It would have been obvious to one of ordinary skill in the art at the time the 
invention was filed to use a resin material, as disclosed by Makita, in the back member of Higuchi, because the use of a resin material for a back member of a solar cell module amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that it appears there are only two modifications that could achieve overlap of all the connection lead 15 with the junction box 30 from Figure 12 of Higuchi, and that the first modification is making the junction box bigger to remove the non-overlap area noted in annotated Figure 12 of Higuchi, however, one of ordinary skill would not have a reason to increase the junction box to become bigger simply to close the non-overlap area since such would require a bigger junction box that is needlessly bulky.  In response to applicant's argument, as set forth in the office action, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Additionally, the modification amounts to the rearranging of parts of an invention, and it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Applicant argues that the second modification is moving the first solar cell 11 closer to close the non-overlap area, but such would move the first solar cell under the shadow of the printed area 19 so that less sunlight will strike the first solar cell and decrease the efficiency of the solar cell.  In response to applicant's argument, moving the first solar cell 11 closer to close the non-overlap area would not move the first solar cell under the shadow of the printed area 19 in Figure 12 of Higuchi.  Thus, applicant's argument is not persuasive.  Even if shadowing did occur, changing the size of the junction box is a matter of design choice as set forth above.  Such a modification (such as the first and second modifications described above) would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Additionally, the modification amounts to the rearranging of parts of an invention, and it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	With regard to applicant's argument that Higuchi does not disclose the outer second directional portion passes the first surface or the second surface, and the inner second directional portion passes the first surface or the second surface and passes the fourth surface when viewed from the front of the solar cell module, the term "passes" does not require an intersection, but rather can simply require the structures to be adjacent or near to one another.  Additionally, as set forth in the office action, the as-filed specification does not describe a fourth surface of the junction box, nor do any of the figures of the as-filed specification show a fourth surface of the junction box.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726